Citation Nr: 0715690	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to May 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran's available clinical records are negative for 
a diagnosis of hepatitis C.

2.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in active service.  38 
U.S.C.A. §§  1110, 1131; 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in July and again in 
September 2003, prior to the initial decision on the claim in 
March 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the July 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or that 
there was an event in service which caused injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including all records held by 
federal agencies to include service medical records, other 
military records, and medical records at VA hospitals.  
Additionally, the letter noted that VA would make requests 
for private records.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to complete an attached questionnaire on risk factors 
for hepatitis C.  Further, the letter instructed the veteran 
to include medical evidence of hepatitis C both during and 
after service such as the dates of treatment during service, 
records from service medical personnel, or employment 
physical examinations.  

The Board notes that the veteran's service medical records 
(SMRs) are not on record.  When a claimant's medical records 
are lost or destroyed, the VA has a "heightened" duty to 
assist in the development of the claims.  Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005).  In this regard, 
the September 2003 letter informed the veteran that the 
service department had been unable to locate his SMRs.  VA 
asked the veteran to submit any service medical records in 
his possession, inform VA of any alternate sources that might 
have them, or submit documents that could substitute for 
service medical records, such as buddy statements.  In a 
November 2004 letter, VA informed the veteran that they were 
unable to obtain his SMRs, documented the attempts to locate 
them, and noted that as of the date of the letter, the 
veteran had not submitted any records.  A November 2004 VA 
memorandum made a formal finding that the veteran's SMRs were 
unable for review and found that further attempts to locate 
them would be futile.  Therefore, the Board finds that VA 
fully compiled with the duty to assist the veteran in 
obtaining his SMRs.  38 C.F.R. § 3.159(c)(1).  In addition, 
the Board notes that the veteran's clinical records dated in 
1971 are on record and contain medical evidence pertinent to 
the hepatitis C claim.

Although the VCAA notice letters did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, the letter asked 
the veteran to submit any medical evidence he had in his 
possession.  In any event, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate the claim.

Specifically regarding the veteran's claim for TDIU, the 
September 2003 notice letter informed the veteran that he 
needed to complete VA Form 21-8940 if he was unable to secure 
and follow a substantially gainful occupation because of his 
service-connected disabilities.  The Board notes that there 
is no completed VA Form 21-8940 on record.  Further, the 
veteran was provided with notice of the specific language of 
the TDIU regulation (38 C.F.R. § 4.16) in the November 2004 
SOC.  In any event, despite any untimely notice provided to 
the veteran on his claim for TDIU, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The VCAA requires that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for hepatitis C 
and entitlement to TDIU, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on the 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the veteran is not entitled to service connection for 
hepatitis C or TDIU, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board notes that neither private nor VA medical personnel 
provided a medical opinion as to whether the veteran's 
current disability was related to service.  Concerning this, 
the Board notes that VA regulations provide that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, 
subsections (B) and (C) were not met.  As will be discussed 
more fully below, there is no competent medical evidence on 
file which indicates that the veteran's hepatitis C was 
incurred in service or that it is associated with an 
established event, injury, or disease in service, including 
his reports of being exposed to hepatitis during service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service clinical 
records as well as all private medical records identified by 
the veteran which are pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOC, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Hepatitis C

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hepatitis 
C.  As previously mentioned, the veteran's service medical 
records were not located.  However, pertinent clinical 
records that were located did not reveal a diagnosis of 
hepatitis C.  Additionally, there is no competent medical 
evidence linking his current diagnosis of hepatitis C to 
service, which is necessary to establish service connection.  
Therefore, service connection cannot be granted.

The Board acknowledges that the veteran has a current 
diagnosis of hepatitis C.  Private medical records dated from 
July 2003 to January 2005 note the presence of hepatitis C.  
Specifically, a private January 2005 clinic report reflected 
that the veteran had chronic and stable hepatitis C.  
However, a current diagnosis of a disability is not enough to 
establish service connection.

In this regard, the veteran's available 1971 clinical records 
were absent for a diagnosis of hepatitis C.  The 1971 
clinical records showed that he was hospitalized from March 
25 to April 2 for heroin dependence and withdrawal symptoms.  
A clinical record dated from March 26 to April 1 indicated 
that hepatitis was suspected because of elevated SGOT (serum 
glutamic oxaloacetic transaminase) levels upon his admission 
to the hospital.  March laboratory reports and a March DD 640 
nursing note reflected that the veteran reported contact with 
someone who had hepatitis but no jaundice was noticed.  
Further, a March 1971 physical examination found that the 
veteran had clear skin.  Notably, an April 2 clinical record 
taken at the veteran's discharge from the hospital noted that 
the veteran's SGOT levels had normalized before discharge and 
laboratory studies showed the absence of liver disease.  

The veteran contends, and so does his mother, a former nurse, 
in a January 2005 statement, that when he was hospitalized in 
approximately April 1971 he was told that he had hepatitis 
and was jaundiced.  However, as previously discussed, the 
1971 clinical records contemporaneous with the veteran's 
hospitalization revealed that although hepatitis was 
initially suspected upon his admission to the hospital, liver 
disease was not found, jaundice was not noted, and his SGOT 
levels normalized at the time of discharge.  Importantly, 
there was no diagnosis of hepatitis of any kind in service.  
Although the veteran's mother claims that she was told by his 
doctor that he had hepatitis, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board acknowledges that the 
veteran's mother was a nurse but there is no evidence on 
record that she personally examined her son at the time of 
hospitalization, and therefore, is not using her medical 
expertise but is instead relaying what she believes she was 
told 30 years ago.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Additionally, there is no evidence that she saw 
his clinical records before concluding that his hepatitis C 
was incurred in service.  Lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).  The Board 
gives more probative value to statements made 
contemporaneously with medical care, for the purpose of 
medical diagnosis or treatment, than to statements made over 
30 years after such treatment.  

Further, to the extent that the veteran's representative is 
arguing in the August 2005 statement that hepatitis C was 
caused by the veteran's heroin use in service, there is no 
medical evidence or competent opinion to support this 
contention.  Id.  As such, the competent medical evidence 
does not support either a finding of hepatitis C in service 
or a nexus to service.  In addition, for claims filed after 
October 31, 1990, service connection may not be granted for 
disability or death resulting from abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).  

Further, the Board finds it significant that although the 
veteran and his mother allege that he was diagnosed with 
hepatitis in service, the first medical evidence of hepatitis 
C was in a July 2003 private clinic record, approximately 30 
years after his separation from service in May 1973.  
Additionally, the veteran did not report experiencing 
symptoms of hepatitis C until June 2003 when he sought 
medical treatment for upper GI bleeding and melena.  With 
regard to the decades long evidentiary gap in this case 
between active service and the earliest medical evidence of 
hepatitis C, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective medical evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of hepatitis C is itself evidence which tends to 
show that hepatitis C did not have its onset in service or 
for many years thereafter.  

As discussed above, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i).  Taken together, 
all the evidence does not establish that the veteran's 
hepatitis C was incurred during service.  38 C.F.R. § 
3.159(c)(4)(i).  Accordingly, it was not necessary to obtain 
a medical examination or medical opinion in order to decide 
the claim in this case.  38 C.F.R. § 3.159(c)(4)(i).  

In conclusion, while the medical evidence in this case 
reflects the presence of hepatitis C first documented in 
2003, the competent medical evidence does not reveal a nexus 
to the disease occurring in service.  The available March and 
April 1971 clinical records (the period when the veteran 
alleged he was exposed to hepatitis) are absent for a 
diagnosis of hepatitis C.  Absent such a nexus, service 
connection for hepatitis C may not be granted.  38 C.F.R. § 
3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for hepatitis C is denied.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The veteran is service-connected for post traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; bilateral 
tinnitus, evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as noncompensabe (0 percent).  A 
January 2005 RO decision indicated that his combined 
evaluation for compensation is 40 percent.  As noted above, 
the veteran is not entitled to service connection for 
hepatitis C.  Therefore, his overall combined rating (40 
percent) does not satisfy the schedular requirements for 
consideration of a TDIU pursuant to 38 C.F.R. §§ 3.340, 
4.16(a).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).

The veteran has contended that he is unemployable due to 
complications from hepatitis C.  However, for the reasons 
stated above, the Board has concluded that service connection 
is not warranted for hepatitis C.  Further, the medical 
evidence does not show, nor does the veteran contend, that he 
is unable to obtain and/or maintain substantially gainful 
employment due to his service-connected disabilities.  
Accordingly, the Board concludes that referral for 
extraschedular consideration for a TDIU rating is not 
warranted in this case.

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis and no competent 
medical evidence is of record to the effect that he is unable 
to obtain and/or maintain substantially gainful employment 
due to his service-connected disabilities.  Although the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 40 percent disability evaluation, the evidence does 
not show that these service-connected disorders preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  Based on a review of the 
evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service- connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.


ORDER

Entitlement to hepatitis C is denied.

Entitlement to TDIU is denied.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


